Motion by respondent Country Club Properties, Inc., to dismiss the appeals of Lake Shore Club, Inc., and Blanche Labowitz. Motion to dismiss the appeal of appellant Lake Shore Club, Inc., denied. Pursuant to stipulation, dated June 17, 1961, the appeal of said appellant is discontinued. Motion to dismiss appeal of Blanche Labowitz denied, on condition that said appellant perfect and be ready to argue or submit the appeal at the March Term, beginning March 4, 1963; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before February 1, 1963. Beldock, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.